IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-550-CV



GEORGE F. TRUE,

	APPELLANT

vs.



HARTFORD ACCIDENT AND INDEMNITY COMPANY,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. 210,445-A, HONORABLE STEVE RUSSELL, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed an agreed motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Joint Motion
Filed:   April 20, 1994
Do Not Publish